DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 19-20 recite “a hair brush cover, inside the hairbrush cover being formed with an accommodating space”, which is awkwardly worded.  It is suggested to rephrase the aforementioned portion of lines 19-20 as “a hair brush cover comprising an accommodating space on an interior thereof”.  Claim 2 is objected to because of the following informalities: line 2 recites “wherein a length of the toothed hair brush is between 1.3cm and 1.9cm”.  It is suggested to rephrase the aforementioned portion of line 2 as “wherein a length of each tooth of the toothed hair brush is between 1.3cm and 1.9cm”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, lines 4-5 recite “the toothed hairbrush having a toothed hairbrush curved surface equivalent to the curvature of the second surface”, which is unclear because the surface of the toothed hairbrush appears to be the same as the second surface, i.e. the teeth which define the toothed hairbrush depend from the second surface.  Based on a review of Applicant’s specification, the toothed hairbrush curved surface is being used to describe a curve defined by the free ends of the brush teeth, and thus, the limitation will be interpreted in light of the specification.  It is suggested to rephrase the aforementioned portion of lines 4-5 to recite “the toothed hairbrush comprising a plurality of teeth whose free ends define a discontinuous surface having a curvature equivalent to the curvature of the second surface”.
Regarding claim 1, line 14 recites “mutually juxtaposed”, the meaning of which is unclear.  The term juxtaposed is defined by Merriam-Webster as “to place different things side by side”, and mutual is defined by Merriam-Webster as “directed by each toward the other or others”.  The term “mutually juxtaposed” is not a common phrase, and the individual meaning of the words together do not define a coherent meaning.  For purposes of substantive examination, the phrase “mutually juxtaposed” will be interpreted as meaning that the first guide sections and the second guide sections are both side by side with respect to one another.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (USD783292) in view of Hickey (US2015/0342334) and Slater (FR358838).
Regarding claim 1, Chang discloses a hair brush set capable of enhancing gathering and guiding of air (refer to Figures 1-6), comprising: a hair brush body (refer to annotated Figure 2, below), the hair brush body being formed with a first curved surface (refer to annotated Figure 4, below) and a 5second curved surface (refer to annotated Figure 4, below) with a same curvature at a front side position and a rear side position respectively, on the second curved surface being disposed with a toothed hair brush (refer to annotated Figure 4, below), the toothed hair brush having a toothed hair brush curved surface equivalent to the curvature of the second curved surface (refer to Figure 4 below, wherein the envelope defined by the teeth of the hairbrush follow a same curvature as that of the second surface), the hair brush body being formed with a 
Hickey discloses a similar brush (10, Figures 1-12) capable of enhancing gathering and guiding of air, comprising a hair brush body (12) and a plurality of guide ribs (34) disposed on first and second sides (left and right side with respect to Figures 4, 7-10) defining therebetween a first guide hole (40 on right side of brush, refer to Figure 

    PNG
    media_image1.png
    454
    1029
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    669
    media_image2.png
    Greyscale

Regarding claim 5, the combination of Chang, Hickey, and Slater disclose the hair  brush set capable of enhancing gathering and guiding of air as claimed in 10claim 1, as applied above.  Chang further discloses wherein the first curved surface and the second curved surface are bent in a direction toward the toothed hair brush (refer to Chang Figure 4).
Regarding claim 7, the combination of Chang, Hickey and Slater disclose the hair brush set capable of enhancing gathering and guiding of air as claimed in claim 1, as applied above.  Chang further discloses wherein the handle is formed with a grip portion, and a width and a thickness of the grip portion are greater than a width and a 

    PNG
    media_image3.png
    318
    604
    media_image3.png
    Greyscale

Regarding claim 10, the combination of Chang, Hickey, and Slater discloses the hair brush set capable of enhancing gathering and guiding of air as claimed in claim 1, as applied above.  Per the modification addressed in claim 1, Slater’s brush cover was incorporated into the hair brush of the combination of Chang and Hickey, wherein Slater’s brush cover is formed with an assembly groove (opening, best shown in Figure 9, refer to annotated Figure), and the assembly groove is provided for fitting the  connecting curved portion 9, refer to annotated Figure), and the assembly groove is provided for fitting the connecting curved portion.


    PNG
    media_image4.png
    259
    525
    media_image4.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang, Hickey, and Slater as applied to claim 1 above, and further in view of Mercier (US20110167580).
Regarding claim 2, the combination of Chang, Hickey, and Slater discloses the hair brush set capable of enhancing gathering and guiding of air as claimed in claim 1, as applied above.  The combination does not disclose wherein a length of the toothed hair brush is between 1.3 cm and 1.9 cm.  Rather, the combination is silent on the length of the toothed hair brush.  Mercier discloses a similar brush comprising a hair brush head (540) and a handle (520), wherein the hair brush head comprises a plurality of teeth (not labeled, refer to Figures 1A-9C) on a first side (530) of the hair brush head (refer to Figure 1A).  Mercier further discloses that the length of the teeth on the hair brush head may range from .35 cm to 1.6cm (refer to Paragraph [0020]), which overlaps the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair brush of the prima facie case of obviousness. See MPEP 2144.05(I). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang, Hickey, and Slater as applied to claim 7 above, and further in view of Davis et al. (US2007/0017540).
Regarding claim 8, the combination of Chang, Hickey, and Slater discloses the hair brush set capable of enhancing gathering and guiding of air as claimed in 20claim 7, as applied above.  The combination does not disclose wherein an anti-slip member is disposed on the grip portion.  Rather, the combination is silent on the material or configuration of the grip portion.  Davis discloses a similar hair brush (20) comprising a hair brush body (22) and a handle/grip portion (24) joined to the brush housing, wherein an anti-slip member (36) is disposed on the grip portion (refer additionally to Figures 1-12).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hair brush set of the combination of Chang, Hickey, and Slater such that the grip portion comprises an anti-slip member, as taught by Davis, since such a modification provides the advantage of improving a user’s grip thereon.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang, Hickey, and Slater as applied to claim 1, above, as evidenced by Tsuruzawa et al. (US3885264).
Regarding claim 9, the combination of Chang, Hickey, and Slater discloses the hair brush set capable of enhancing gathering and guiding of air as claimed in claim 1, as applied above.  Per the modification addressed in claim 1, the brush cover of Slater was incorporated into the brush of the combination of Chang and Hickey, wherein Slater’s brush cover comprises a vent hole (23, 24) formed on the brush cover, the vent hole communicates with the accommodating space (refer to Figures 9-12).  The combination does not thus far explicitly disclose wherein the brush cover has a curvature equivalent to the first curved surface and the second curved surface; however, Slater’s brush cover attaches to the brush via a channel which engages with both the first and second surfaces of the brush (refer to Figure 8), thus in order for Slater’s cover to be used with a brush such as that of the combination of Chang and Hickey, wherein the first and second surfaces are curved, it would be obvious to provide the engaging portions of Slater’s brush cover to also be curved.  Further, Slater provides a curvature at a side of the cover that abuts the bristles (refer to Figure 8).  Tsuruzawa discloses a brush (8) having a first curved surface (refer to annotated Figure 4, below) and a second curved surface (refer to annotated Figure 4, below) having a same curvature as the first curved surface (refer to Figures 2, 4) and a plurality of teeth (8’, Figure 4) disposed on the second curved surface, the brush further comprises a brush cover (C, best shown in Figures 2, and 4) having a slot (11), analogous to the upper ledge portion and lower stop of Slater’s brush cover, wherein the slot has a curvature equivalent to the curvature .

    PNG
    media_image5.png
    347
    613
    media_image5.png
    Greyscale

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over York (D784705) in view of Hickey (US2015/0342334) and Slater (FR358838).
Regarding claim 1, York discloses a hair brush set capable of enhancing gathering and guiding of air, comprising: a hair brush body (refer to annotated Figure 7, below), the hair brush body being formed with a first curved surface (refer to annotated 
Hickey discloses a similar brush (10, Figures 1-12) capable of enhancing gathering and guiding of air, comprising a hair brush body (12) and a plurality of guide ribs (34) disposed on first and second sides (left and right side with respect to Figures 4, 7-10) defining therebetween a first guide hole (40 on right side of brush, refer to Figure 10) and a second guide hole (40 on left side of brush, refer to Figure 10).  Hickey further discloses that the first and second guide holes may have a width of between 0.09cm to 1.5cm, which overlaps the claimed range (the guide holes may be between 0.3W to about 1.5W, wherein W may be equal to 0.3cm to about 1cm, refer to Paragraph [0035]).  While Hickey teaches that the first and second guide holes may have the same dimension of 1cm, it is additionally well-known to provide a brush comprising a plurality of guide holes having different sizes over different areas of the brush surface, refer to the references cited.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify York’s hair brush such that a depth of the first side guide hole and the second side guide hole is 1cm, as taught by Hickey, since Hickey demonstrates that such values are well-known in the art and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The combination of York and Hickey does not disclose a hair brush cover, inside the hair brush cover being formed with an accommodating 20space, the hair brush body being disposed in the accommodating space, at least one upper ledge portion and 

    PNG
    media_image6.png
    386
    629
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    432
    850
    media_image7.png
    Greyscale

Regarding claim 3, the combination of York, Hickey and Slater discloses the hair brush set capable of enhancing gathering and guiding of air as claimed in claim 1, as applied above.  York further discloses wherein the first curved surface and the second curved 

    PNG
    media_image8.png
    339
    379
    media_image8.png
    Greyscale

Regarding claim 5, the combination of York, Hickey and Slater discloses the hair brush set capable of enhancing gathering and guiding of air as claimed in claim 1, as applied above.  York further discloses wherein the first curved surface and the second curved surface are bent in a direction toward the toothed hair brush (refer to York Figure 4, wherein the first and second curved surfaces are shown to be concave with respect to the toothed hair brush, thereby being bent in a direction toward the toothed hair brush).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of York, Hickey, and Slater as applied to claims 3 and 5 above, and further in view of Bishop et al. (US2019/0125066).
Regarding claims 4 and 6, the combination of York, Hickey, and Slater disclose the hair brush set capable of enhancing gathering and guiding of air as claimed in claims 3 and 5.  The combination does not thus far disclose wherein radii of curvature of the first curved surface and the second curved surface are between 160 cm and 220 cm, or .  

    PNG
    media_image9.png
    883
    601
    media_image9.png
    Greyscale

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of York, Hickey, and Slater as applied to claims 3 and 5 above, and further in view of Gueret (US2008/0184512).
Regarding claims 4 and 6, the combination of York, Hickey, and Slater disclose the hair brush set capable of enhancing gathering and guiding of air as claimed in claims 3 and 5.  The combination does not thus far disclose wherein radii of curvature of the first . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yoon (USD820603) discloses first and second guide holes being different sizes in a given portion of the brush; Rennette (D762069) discloses a brush having a plurality of guide holes, including a lower horizontal guide hole, a central oval-shaped guide hole, and a first and second elongated guide hole on opposing sides of the central oval-shaped guide hole.  The following references teach brush covers that .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799